MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
                                                                       Jan 31 2018, 10:58 am
regarded as precedent or cited before any
court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court

estoppel, or the law of the case.


APPELLANTS PRO SE                                        ATTORNEYS FOR APPELLEES
Amir Basic                                               Robert J. Palmer
South Bend, Indiana                                      Daniel R. Appelget
                                                         May Oberfell Lorber
Gerard Arthus
                                                         Mishawaka, Indiana
Mishawaka, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

Amir Basic, et al.,                                      January 31, 2018
Appellants-Plaintiffs,                                   Court of Appeals Case No.
                                                         71A03-1707-PL-1573
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
Mohammad Alsam Chaudhry,                                 The Honorable Steven L.
et al.,                                                  Hostetler, Judge
Appellees-Defendants.                                    Trial Court Cause No.
                                                         71D07-1505-PL-174



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1707-PL-1573 | January 31, 2018         Page 1 of 11
                                                Case Summary
[1]   Amir Basic and Gerard Arthus (collectively, “Basic” 1) sued the Imam of the

      Islamic Society of Michiana (“ISM”) as well as members of the boards of

      directors and trustees (collectively, “Appellees”).2 The lawsuit was dismissed

      and an appeal ensued, wherein this Court (1) affirmed the dismissal and (2)

      determined that Basic had acted in procedural bad faith in pursuing the pro se

      appeal, warranting remand for an award of appellate damages pursuant to

      Appellate Rule 66(E). Upon remand, the trial court held a hearing and

      awarded Appellees $16,860.45, which represented attorney’s fees and expenses

      associated with defending the initial appeal. Basic now appeals, again pro se.


[2]   We affirm.



                                                          Issues
[3]   Basic presents several issues, which we consolidate and restate as follows:


                 I.       Whether the trial court erred in quashing subpoenas; and


                 II.      Whether there is sufficient evidence to support the amount
                          of attorney’s fees awarded to Appellees.




      1
          We also use this collective term to refer to the individual actions of either Amir Basic or Gerard Arthus.
      2
       Those involved in the litigation include Ismail Al-ani, Numan A. Amouri, Mohammed Alsam Chaudhry,
      Shaukat Chaudhry, Gulrukh Kareem, Adnan Khan, Mohamad H. Mohajeri, Basman Salous, Aijaz Shaikh,
      Sarah Shaikh, Mohammad Sirajuddin, and Imdad Zackariya.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1707-PL-1573 | January 31, 2018               Page 2 of 11
      Appellees allege that Basic has acted in procedural bad faith in pursuing the

      instant appeal and request that we find waiver of Basic’s appellate issues and

      that we again remand for an award of damages pursuant to Appellate Rule

      66(E).



                            Facts and Procedural History
[4]   Basic filed a lawsuit against Appellees that was eventually dismissed, and Basic

      pursued an initial appeal pro se. This Court affirmed the dismissal and

      determined that Basic’s “argumentative facts section and blistering handwritten

      remarks on the face of the appealed order reveal[ed] a flagrant disregard for the

      rules of appellate procedure” that “demonstrated procedural bad faith.” Basic v.

      Amouri, 58 N.E.3d 980, 986 (Ind. Ct. App. 2016), reh’g denied. This Court

      determined that “an award of damages, including appellate attorney’s fees” was

      appropriate and remanded the case for a determination of damages pursuant to

      Appellate Rule 66(E). Id. The trial court scheduled a hearing on the matter.


[5]   In advance of the hearing, Basic prepared several subpoenas. Basic sought, in

      pertinent part, copies of any retainer agreement between ISM and Appellees’

      appellate law firm (“Law Firm”); invoices Law Firm issued; checks reflecting

      payment toward such invoices; and ISM meeting minutes concerning the

      retention of Law Firm and the approval of payments to Law Firm. Appellees

      moved to quash the subpoenas, and on April 20, 2017, the trial court granted

      the motion, determining that the information sought was not relevant.



      Court of Appeals of Indiana | Memorandum Decision 71A03-1707-PL-1573 | January 31, 2018   Page 3 of 11
[6]   Thereafter, the trial court heard evidence, which included testimony from

      Appellee’s lead appellate counsel (“Appellate Counsel”). Appellate Counsel

      also tendered his affidavit referencing attached documents itemizing Law

      Firm’s appellate work. Appellate Counsel testified that the attached documents

      constituted a “prebill” generated by Law Firm’s time-tracking software that

      contained more detail than the invoice. Each entry on the “prebill” included

      initials reflecting who completed the work, the billing rate for that person, the

      amount of time expended, the date of the time entry, the services rendered, and

      the fee incurred. Appellate Counsel explained that the invoice was a

      “condensed version of what is attached to [the] affidavit.” Tr. at 26. Moreover,

      Appellate Counsel averred that Appellees agreed to pay Law Firm’s standard

      rates, and that Law Firm billed Appellees at those standard rates.


[7]   When Appellees sought to admit the affidavit and accompanying documents,

      Basic objected, indicating that Appellees had not produced “the real evidence”

      of Law Firm’s invoice and that Appellees should “produce . . . the records for

      the billing.” Id. at 23. At the hearing, Appellate Counsel acknowledged that he

      had the issued invoice with him, but Appellees did not seek to admit the

      document. At one point, Basic made an oral motion requesting that Appellate

      Counsel “submit the real bill.” Id. at 60. The trial court denied the motion, at

      which point Basic stated, “So the Court doesn’t want to see the real record.” Id.


[8]   At the close of the hearing, the trial court took the matter under advisement and

      later entered an order requiring Basic to pay Appellees $16,860.45, which

      represented $16,274.95 in appellate attorney’s fees and $585.50 in expenses.

      Court of Appeals of Indiana | Memorandum Decision 71A03-1707-PL-1573 | January 31, 2018   Page 4 of 11
[9]    Basic now appeals.



                                  Discussion and Decision
[10]   Where, as here, a party has requested special findings and conclusions, the trial

       court is to “find the facts specially and state its conclusions thereon.” Ind. Trial

       Rule 52(A). We “shall not set aside the findings or judgment unless clearly

       erroneous,” id., and we “look only to whether the evidence supports the

       findings, and then whether the findings support the judgment.” In re Marriage of

       Gertiser, 45 N.E.3d 363, 369 (Ind. 2015). Findings are clearly erroneous when

       the record contains no facts to support them either directly or by inference.

       Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind. 1997). A judgment is clearly

       erroneous when there is no evidence supporting the findings or the findings fail

       to support the judgment. In re Adoption of O.R., 16 N.E.3d 965, 973 (Ind. 2014).

       In conducting our review, we are not to reweigh the evidence or reassess

       witness credibility, Gertiser, 45 N.E.3d at 369, and must give “due regard . . . to

       the opportunity of the trial court to judge the credibility of the witnesses.” T.R.

       52(A).


[11]   At the outset, we observe that the merits of Basic’s initial lawsuit are long

       behind us. Rather, this case persists for a single reason: because Basic pursued

       an appeal in bad faith, damaging Appellees. Keeping this in mind, we are

       unwilling to ignore the ways in which Basic has again violated the Rules of

       Appellate Procedure in pursuing the instant appeal. Basic has provided no

       standard of review; and this is not the first time. See Basic, 58 N.E.3d at 985

       Court of Appeals of Indiana | Memorandum Decision 71A03-1707-PL-1573 | January 31, 2018   Page 5 of 11
       (“Appellants have failed to include the appropriate standard of review as

       required by Appellate Rule 46(A)(8)(b).”). Moreover, Basic has again drafted

       an argumentative facts section, see id. at 986, this time making accusations of

       perjury along with allegations that the trial court colluded with Appellate

       Counsel to cover up evidence. See Ind. Appellate Rule 46(A)(6) (providing that

       the statement of facts is to consist of a narrative description of the relevant facts

       stated in accordance with the appropriate standard of review).


[12]   Within the argument section, Basic again includes sparse citation. See Basic, 58

       N.E.3d at 985; App. R. 46(A)(8)(a) (providing that each contention “must be

       supported by the citations to the authorities, statutes, and the Appendix or parts

       of the Record on Appeal relied on”). Moreover, although the appealed order is

       this time spared from Basic’s “handwritten negative commentary,” Basic, 58

       N.E.3d at 984, Basic has now included a document in the appendix that

       features an inflammatory and indecorous handwritten remark comparing

       Appellate Counsel to a particular Soviet dictator. See Appellant’s App. at 170.

       Basic attempts to minimize this transgression, stating that “it is rather simple to

       differentiate between the computer-generated content of the E-mail and the

       hand-written annotations.” Reply Br. at 11. That may be so. However, we are

       baffled by Basic’s decision to flout this Court’s guidance and ignore the rules,

       seemingly unfazed by the imposition of sanctions for similar violations.


[13]   Appellees ask that we again conclude that Basic has acted in procedural bad

       faith, and that we again order Basic to pay damages, including appellate

       attorney’s fees. Pursuant to Appellate Rule 66(E), we may, in our discretion,

       Court of Appeals of Indiana | Memorandum Decision 71A03-1707-PL-1573 | January 31, 2018   Page 6 of 11
       “assess damages if an appeal . . . is frivolous or in bad faith.” However, upon

       reflection, we decline to award damages here, as we conclude that finality in

       this matter—as opposed to another hearing and potential appeal—would best

       promote the interests of justice. Moreover, although we could conclude that

       Basic has waived every appellate argument, we ultimately elect to address the

       merits of the case. See Pierce v. State, 29 N.E.3d 1258, 67 (Ind. 2015) (noting the

       preference for resolving cases on the merits instead of on procedural grounds).


                                                 Subpoenas
[14]   Basic argues that the trial court arbitrarily and capriciously quashed the

       subpoenas, in violation of the right to due process. Basic directs us to portions

       of the Indiana Code relating to a nonprofit corporation’s obligation to maintain

       certain records and make them available for inspection. Nonetheless, the

       Indiana Rules of Trial Procedure govern matters of discovery, and Rule 26(B)

       provides that “[p]arties may obtain discovery regarding any matter, not

       privileged, which is relevant to the subject-matter involved in the pending

       action, whether it relates to the claim or defense of the party seeking discovery

       or the claim or defense of any other party.” Moreover, “[w]e afford great

       deference to a trial court’s discovery decisions,” and will reverse a discovery

       decision only where the court has abused its discretion, which occurs “when the

       trial court’s decision is against the logic and circumstances of the case.” Turner

       v. Boy Scouts of Am., 856 N.E.2d 106, 112 (Ind. Ct. App. 2006).




       Court of Appeals of Indiana | Memorandum Decision 71A03-1707-PL-1573 | January 31, 2018   Page 7 of 11
[15]   In resolving the initial appeal, this Court determined that Appellees were

       entitled to appellate damages, including their attorney’s fees. Basic, 58 N.E.3d

       at 986. Thus, upon remand, the only open issue was the appropriate amount of

       a damages award. In awarding attorney’s fees, the trial court may award only

       that which is reasonable, Cavallo v. Allied Physicians of Michiana, LLC, 42 N.E.3d

       995, 1009 (Ind. Ct. App. 2015), and the court is not bound by an amount

       contractually incurred by a party. Id.; cf. Kleine-Albrandt v. Lamb, 597 N.E.2d

       1310, 1312-13 (remanding for the award of a reasonable fee where a legal

       services organization had not charged the party for services). Attorney’s fees

       are regulated under the Indiana Rules of Professional Conduct, and Rule 1.5(a)

       sets forth several factors “to be considered in determining the reasonableness of

       a fee,” including the complexity of the issues involved, the fee customarily

       charged in the locality for similar services, and the expertise of counsel

       rendering the legal services. Furthermore, the trial court judge is considered an

       “expert on the question” of the reasonableness of attorney’s fees, and is “not

       bound to accept the evidence presented as to the reasonable value of an

       attorney’s fees.” Trinkle v. Leeney, 650 N.E.2d 749, 754 (Ind. Ct. App. 1995).

       Indeed, the trial court judge may rely on personal expertise when awarding

       attorney’s fees. Cavallo, 42 N.E.3d at 1009.


[16]   Here, to the extent Basic sought information concerning whether ISM followed

       appropriate internal processes to retain Law Firm or authorize payment, this

       information does not bear on the reasonable cost associated with Appellees’




       Court of Appeals of Indiana | Memorandum Decision 71A03-1707-PL-1573 | January 31, 2018   Page 8 of 11
       appellate defense. Thus, the trial court did not abuse its discretion or offend the

       right to due process by limiting discovery aimed to obtain such information.


[17]   Basic also argues that it was entitled to discover Law Firm’s fee agreement, any

       actual invoice, and documentation of payment to Law Firm. Yet, the amount

       provided by contract is not binding on the trial court. See id. at 1002.

       Moreover, the trial court is permitted to limit cumulative or duplicative

       discovery. See Ind. Evid. R. 26(B). Here, Appellate Counsel averred that

       Appellees agreed to pay Law Firm’s standard rates, and those rates appeared in

       the affidavit and accompanying documents. Moreover, there was testimony

       that the “prebills”—which Basic does not dispute receiving—contained the

       same information as the issued invoice, only with more detail. Thus, Basic has

       not persuaded us that the trial court abused its discretion or offended the right

       to due process by limiting discovery in this respect.


                                             Attorney’s Fees
[18]   We review the award of attorney’s fees for an abuse of discretion, which occurs

       when the trial court’s decision is clearly against the logic and effect of the facts

       and circumstances before it. Id. Furthermore, “where the amount of the fee is

       not inconsequential, there must be objective evidence of the nature of the legal

       services and the reasonableness of the fee.” Smith v. Foegley Landscape, Inc., 30

       N.E.3d 1231, 1240 (Ind. Ct. App. 2015).


[19]   Many of Basic’s arguments focus on assailing the credibility of Appellate

       Counsel, whose testimony and affidavit supported the amount awarded to

       Court of Appeals of Indiana | Memorandum Decision 71A03-1707-PL-1573 | January 31, 2018   Page 9 of 11
       Appellees. However, we are not free to reweigh the evidence or reassess the

       credibility of witnesses. See Gertiser, 45 N.E.3d at 369. Here, the affidavit

       included detailed descriptions of the appellate services rendered on behalf of

       Appellees. Moreover, Appellate Counsel averred that he had decades of

       experience working on appellate matters, and there was testimony that the

       appeal was more difficult than usual because Basic filed several motions and

       Basic’s briefs were difficult to understand due to “numerous violations of the

       appellate rules.” Tr. at 30. The damages award included $16,274.95 in

       appellate attorney’s fees, a figure that was net of a 15% discount Law Firm had

       extended, and that reflected a rate of approximately $260 per hour. Appellate

       Counsel testified that the rate was “reasonable based on the prevailing practice

       and billing rates in th[e] community.” Id. at 29. Moreover, in entering the

       damages award, the trial court stated that the “amount of time spent in

       defending [the] appeal . . . as well as the hourly rates charged” were “reasonable

       based on the Court’s own experience.” Appellant’s App. Vol. II at 45.


[20]   Thus, we conclude that there is sufficient evidence to support the award.3




       3
         Basic also challenges whether the “prebill” constituted inadmissible hearsay, and raises a similar challenge
       to Appellate Counsel’s testimony concerning the work other staff members performed. However, Basic failed
       to object on this basis when the affidavit was admitted and the testimony was given, and has therefore waived
       this issue. See Raess v. Doescher, 883 N.E.2d 790, 797 (Ind. 2008) (“A mere general objection, or an objection
       on grounds other than those raised on appeal, is ineffective to preserve an issue for appellate review.”).
       Waiver notwithstanding, Appellate Counsel averred that he had personal knowledge of the appellate work,
       and an individual’s work efforts do not constitute “statements” for the purposes of the rule against hearsay.
       See Ind. Evidence R. 801(a). As to the “prebill,” Appellees laid a foundation to support admission of the time
       records as records of a regularly conducted activity. See Evid. R. 803(6); Appellee’s App. Vol. II at 3.

       Court of Appeals of Indiana | Memorandum Decision 71A03-1707-PL-1573 | January 31, 2018         Page 10 of 11
                                               Conclusion
[21]   The trial court did not abuse its discretion in quashing the subpoenas, and there

       was sufficient evidence to support the amount of the attorney’s fee award. We

       elect not to award damages under Appellate Rule 66(E).


[22]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1707-PL-1573 | January 31, 2018   Page 11 of 11